Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,993,552 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of the referenced patent.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “each 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) in view of EP0109950 (EP ‘950) in further view of US Patent 7,484,631 B2 (Bothun). 
With respect to claim 1, Schumman shows a shelving system comprising: a frame (rack 5) including first and second side frames (at each side) extending along a side frame depth at least substantially 5parallel to a direction of travel, the first side frame disposed opposite the second side frame across a storage cavity; first and second track members (3, 3, Fig.1, Fig.2) supported by the first side frame, the second track member being disposed 10vertically above the first track member; a first shelf (1, Fig.1) supported by and movable along the 15first track member, the first shelf comprising a first shelf frame supporting a first shelf bottom (Fig.1), a second shelf (another shelf 1, Fig.1) supported by and movable along 20the second track member, the second shelf comprising a second shelf frame supporting a second shelf bottom (Fig.1), wherein the second shelf frame and second shelf bottom define a second open-top drawer cavity 
	With respect to claim 1, Schumann only shows one side of the rack and thus doesn’t explicitly teach third and fourth track members on the second side frame, and that the shelves have second plurality of followers on the third track member. EP ‘950 shows a first and second track members (12), and third and fourth track members (12a, 12a) supported by the second side frame (at 10a), the first and second shelves having shelf frame and shelf bottom defining an open-top parallelepiped drawer cavity (Fig.1); a second plurality of followers (17, Fig.1, Fig.2) secured to the first shelf and cooperating with the third track member (12a). It would have been obvious to one having ordinary skill in the art to provide the second side of the rack of Schumann with third and fourth track members on a second side frame, and first shelf with second plurality of followers on the third track member, such as shown by EP ‘950, in order to provide a uniform and unison support and movement of the shelves on the rack on opposite sides of the shelves. It would have been obvious to one having ordinary skill in the art to make the cavity a parallelepiped cavity, such as shown by EP ‘950, in order to provide an enclosed cavity to hold items and prevent items supported in the shelves from falling off.
	The combination doesn’t show the axle is positioned within the drawer cavity. Bothun shows a shelf (116, Fig.5) with a drawer cavity (cavity formed by surface 124 and walls 126,128,130a,130b), the plurality of followers (172, Fig.6, Fig.7) coupled to the shelf frame, the followers having an axle positioned within the drawer cavity (fig.6, Fig.7). It would have been obvious to one having ordinary skill in the art to modify the 
	With respect to claims 2 and 3, the combination shows (Schumann) each of the first pair of end brackets (the vertical supports of rack 5) is substantially identical to the other. 
With respect to claim 4, the combination shows (EP ‘950) wherein each of the first pair of end brackets (11, 11) is substantially identical to the other, and wherein the 10second pair of end brackets (11a, 11a) is substantially identical to the first pair of end brackets.  
With respect to claim 5, the combination shows (Bothun) wherein each follower comprises a pillow block (150, Fig.5) supporting the axle (178, Fig.6).  
With respect to claim 7, the combination shows (Schumann) further comprising: 30a fifth track member (track 3 between the top and middle shelf) supported by the first side frame between the first and second track members; and Atty. Docket No.: 377-10416-CON - 27 - a sixth track member supported by the second side frame between the third and fourth track members (track on the opposite side), wherein vertical space between the first shelf and the second shelf is free from any additional shelf (a shelf can be taken out from the track between the first and second shelf to create more vertical space to add load that needs the vertical clearance). Alternatively as shown in figure 1 when a middle shelf between a top and bottom shelf is pulled out, it creates a vertical space between the first and second shelf.   
.  
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  EP0109950 (EP ‘950) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 5,143,344 (Johnson).
With respect to claim 6, the combination shows (Schumann) the first
15shelf being movable in opposite forward and rearward directions along the direction of travel between a first forward travel limit position and a first rearward travel limit position (Fig.1); and 20the second shelf being movable in the opposite forward and rearward directions along the direction of travel between a second forward travel limit position and a second rearward travel limit position (Fig.1) but doesn’t show wherein when the second shelf is in the second 25rearward travel limit position and the first shelf is in the first forward travel limit position, a majority of the first shelf is within the side frame depth.  Johnson shows wherein when the second shelf is in the second 25rearward travel limit position (B, Fig.4) and the first shelf is in the first forward travel limit position (A), a majority of the first shelf is within the side frame depth. It would have been obvious to one having ordinary skill in the art to limit the forward travel limit of the first shelf so that the majority of the first shelf is within the first side frame depth, such as taught by Johnson, in order to prevent the shelf from tilting forward and falling off the rack in the forward position.
8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  EP0109950 (EP ‘950) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 3,038,613 (Sylvester).
With respect to claim 8, the combination doesn’t show the track members have a rib extending along the direction of travel. Sylvester shows 5each of the track members (18, Fig.4) includes a rib (30, Fig.4) extending along the direction of travel. It would have been obvious to one having ordinary skill in the art to include a rib on the track members of modified Schumann, such as shown by Sylvester, in order to guide the wheels on the tracks and further reinforce  and strengthen the track members. 
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  EP0109950 (EP ‘950) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 6,135,299 (Burgess).
With respect to claim 10, the combination does not show plurality of casters freely depending from the second shelf. Burgess shows a plurality of casters (top 28 in dashed lines, Fig.3) freely depending downwardly from the second shelf, wherein no amount of weight of the second shelf is supported by the casters while the second shelf is supported by the second and fourth track members (Fig.2). It would have been obvious to one having ordinary skill in the art to include plurality of casters freely depending downwardly from the second shelf of modified Schumman, such as shown by Burgess, in order to be able to easily move the shelf on the floor to use it at a mobile platform for loads.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637